        Case 1:19-cv-03946-WMR Document 8 Filed 10/15/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                     NOTICE OF LEAVE OF ABSENCE
      COMES NOW Tennille C. Hoover, pursuant to Local Rule 83.1E(3), and

respectfully notifies all Judges before whom she has cases pending, all affected

Clerks of Court, and all opposing counsel, that she will be on leave and away from

the practice of law through and including the following dates in 2019:

November 30, 2019 – December 8, 2019.

      The undersigned counsel respectfully requests that the following cases not be

calendared during the aforementioned leave of absence:

      1. Erica Banks, et al v. the City of Atlanta/Chilly Ewing –1:19-cv-03946-
         WMR
      2. Judith Richards v. City of Atlanta/Mark Henderson – 1:19-cv-03963-
         WMR-JFK
      3. Joseph Benton v. the City of Atlanta – 1:17-cv-01954-RWS-LTW


      Respectfully submitted, this 15th day of October, 2019.



                              Signature on following page




                                         1
Case 1:19-cv-03946-WMR Document 8 Filed 10/15/19 Page 2 of 2




                          THE EMPLOYMENT LAW SOLUTION:
                                    MCFADDEN DAVIS, LLC
                                             /s/ Tennille C. Hoover
                                                 Tennille C. Hoover
                                           Georgia Bar No. 641046
                              rcrump@theemploymentlawsolution.com

                                   3100 Cumberland Blvd., Suite 1480
                                                 Atlanta, GA 30339
                                                  Tel: 678.424.1380
                                                 Fax: 404.891.6840




                             2
